Citation Nr: 1014520	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.  

2.  Entitlement to an effective date earlier than March 20, 
2002 for an award of service connection for chronic 
sinusitis.

3.  Entitlement to an effective date earlier than March 20, 
2002 for an award of service connection for orbital 
cellulitis of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
chronic sinusitis and assigned a 10 percent rating effective 
March 20, 2002, and granted service connection for orbital 
cellulitis of the right eye and assigned a non-compensable 
rating effective March 20, 2002.  A March 2007 rating 
decision increased the disability rating for orbital 
cellulitis of the right eye to 30 percent effective March 20, 
2002.  In January 2010, the Veteran testified at a Board 
hearing held in Washington, D.C. before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his personal hearing, the Veteran testified that he 
receives regular treatment for his chronic sinusitis from Dr. 
Eric Furst, a private physician.  When reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These 
records should be obtained in compliance with VA's duty to 
assist.  

As the case must be remanded for the foregoing reason, the 
Veteran should also be scheduled for a VA examination to 
assess the current severity of his sinusitis and efforts 
should be undertaken to ensure that his complete treatment 
records from Walter Reed Army Medical Center have been 
obtained.

In addition, the Veteran has disagreed with the assigned 
effective date of March 20, 2002, for the grant of service 
connection for chronic sinusitis and orbital cellulitis of 
the right eye.  His July 2007 Form 9 can reasonably be 
construed as contesting the effective date of his award.  As 
such, a statement of the case must be issued.  The failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be sent a statement of 
the case as to the issues of entitlement to 
an effective date earlier than March 20, 2002 
for the awards of service connection for 
chronic sinusitis and orbital cellulitis of 
the right eye.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal on these issues, then the 
claims should be returned to the Board.

2.  Obtain and associate with the claims 
file copies of all of the Veteran's 
treatment records for sinusitis from Dr. 
Eric Furst, dated from 2001 forward.

3.  Obtain and associate with the claims 
file copies of all of the Veteran's 
treatment records for sinusitis from 
Walter Reed Army Medical Center 
(including from J. Fishbain, M.D.), dated 
from 2001 forward.

4.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the current severity of his service-
connected sinusitis.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination. All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should indicate whether the 
Veteran has any incapacitating episodes 
(requiring bed rest and treatment by a 
physician) of sinusitis requiring 
antibiotic treatment, or incapacitating 
episodes characterized by headaches, 
pain, and purulent discharge or crusting, 
and if so, how often.

The examiner should also indicate whether 
the Veteran has polyps or obstruction of 
the nasal passage(s).  If there is 
obstruction, the amount/percentage should 
be described.

A rationale for any opinion expressed 
should be provided.

5.  Review the medical opinion/report 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, should return the 
case to the examiner for completion of 
the inquiry.

6.  Finally, readjudicate the claim of 
entitlement to an initial rating in 
excess of 10 percent for chronic 
sinusitis.  If the issue remains denied, 
the Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

